HAYS, Circuit Judge,
dissenting in part:
I dissent from the affirmance of the district court’s restoration of good time to Mosher, and the award of damages to Wright against Warden McMann. In all other respects I concur with Judge Lumbard’s opinion.
The restoration of good time to Mosher solely on the grounds of the disproportionate length of his term in segregation is an unwarranted extension of Sostre v. McGinnis, 442 F.2d 178 (2d Cir. 1971), cert. denied, Oswald v. Sostre, 405 U.S. 978, 92 S.Ct. 1190, 30 L.Ed.2d 254, and it violates good sense as well. Unlike Sostre, Mosher was not punished for engaging in constitutionally protected activity, nor did his punishment constitute such extreme physical abuse that the federal court was justified in intervening. E. g., Haines v. Kerner, 404 U.S. 519, 92 S.Ct. 594, 30 L.Ed.2d 652 (1972); Inmates of the Attica Correctional Facility v. Rockefeller, 453 F.2d 12 (2d Cir. 1971); Sostre v. McGinnis, supra. When one considers that we are powerless to reduce a prison sentence no matter how “disproportionate” the sentence may be to the offense, see, e, g., X. v. United States, 454 F.2d 255 (2d Cir. 1971) (Hays, Circuit Judge, concurring), there seems to be no adequate ground for our reviewing the loss of good time solely because the punishment appears excessive.
ÍI also disagree with the majority’s affirmance of the award of damages against McMann. The argument that *137McMann is “charged with” knowledge because of his statutory duties advances a theory of vicarious liability which is inappropriate in civil rights cases. See Avins v. Mangum, 450 F.2d 932 (2d Cir. 1971).